ORDER OF INJUNCTION
SAYLOR, District Judge.
For good cause shown, and for the reasons set forth in the Court’s Order dated June 16, 2014, plaintiff Jeffrey Clemens is hereby enjoined from filing further lawsuits in this Court, without first obtaining leave of Court, against the following individuals or entities:
Stephen C. Pfaff;
the Town of Scituate, Massachusetts;
Shelly Laveroni;
Jerry Laveroni;
Ralph I. Sozio;
John C. Rooney;
Timothy Goyette;
Jeannette M. Langlois;
Ronald F. Moynahan;
Richard Linehan;
Daniel S. Morrison; or
Trident Insurance Services Agency of
New England, Inc.,
that arise from or relate to the arrest of Clemens on May 12, 2005, or any of the following actions: Commonwealth v. Clemens, 0558-CR-000954; Commonwealth v. Clemens, 0558-CR-001191; Commonwealth v. Clemens, 0558-CR-001192; Clemens v. Town of Scituate, 09-cv-11821-WGY; Clemens v. Town of Scituate, et al., 07-cv-10845-RGS; Clemens v. Town of Scituate, et al., 13-cv-11598-FDS; Clemens v. United States Marshals Service, 13-cv-13084-WGY; or United States v. Clemens, 10-cr-10124-DPW.
If Clemens seeks to file any complaint or lawsuit against such an individual or entity concerning the identified matters, except filings in currently pending actions or an appeal from this Order, he must file a written petition seeking leave to do so. The petition must contain a copy of this Order, together with the papers sought to be filed, and a certification under oath that there is a good-faith basis for the filing. The Clerk of Court shall accept the documents, mark them received, and forward them, for action on the petition to a judge of this Court authorized to act on matters on the Miscellaneous Business Docket of the Court. A copy of this Order shall be distributed to the Clerk of Court and to *325the session of each district judge. Any failure to comply with these requirements may result in additional sanctions, including monetary fines and punishments for contempt of court.
So Ordered.